Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first- inventor-to-file provisions of the AIA .
DETAILED CORRESPONDENCE
Priority
This application is a continuation of U.S. Application 16/092,080, which issued as US 11,090,342, which is a national stage of PCT/US17/26773, and which claims priority to U.S. Provisional Application Ser. No.62/320,787, filed 4/11/2016.
Duplicate Claims
 Applicant is advised that should claim 1 be found allowable, claim 7 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). 
Claim 7 limits claim 1 only in reciting that the Veillonella bacteria are either alive or dead. Since “either alive or dead” encompasses all possible states of the bacteria, there is no difference between claim 1 and claim 7.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-30 are rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph because the specification fails to comply with the written description requirement with respect to a probiotic composition formulated for administration to a human, comprising at least 105 CFU of Veillonella.. In encompassing such a composition, the claims contain subject matter 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Under MPEP §2163, possession may be shown in a variety of ways, including:
 i) description of an actual reduction to practice, such as by describing testing of the claimed invention or by showing that the inventor constructed an embodiment or performed a process that met all the limitations of the claim and determined that the invention would work for its intended purpose; 
ii) a showing that the invention was “ready for patenting” such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete; and
 iii) description of distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. 
Despite “a strong presumption that an adequate written description of the claimed invention is present when the application is filed,” (In re Wertheim, 541 F.2d 257, 263,191 USPQ 90, 97 (CCPA 1976), nevertheless, even an original claim may lack adequate written description, if an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention. The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art. In the present case that “particularity” is absent.
The instant specification provides none of the indicia of possession listed above. There is no description of an actual reduction to practice of a probiotic composition formulated for administration to a human which comprises at least 105 CFU of Veillonella. There is no showing that such a composition is ready for patenting. There is no description of identifying characteristics sufficient to show that Applicants were in possession of the claimed invention. Every probiotic composition recited in the claims is hypothetical. All compositions comprising Veillonella  that are described in the specification are isolates from athlete fecal samples and incubated mixtures thereof. The specification contains no description of steps in formulating the claimed compositions and no data from measurements or experiments performed upon any such 
Additionally, the specification provides none of the indicia of possession of compositions with the properties recited in claims 25-29. These characteristics appear to be prophetic or hypothetical.
Additionally, the specification provides no description of a kit comprising a probiotic composition plus instructions.
Because such descriptions are absent from the specification, it is found that a person of skill in the art would not conclude that at the time of filing Applicants had possession of the subject matter recited in the claims.

Claim Rejections - 35 USC § 102
Please note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§102 and 103 (or as subject to pre-AIA  35 U.S.C. §§102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, and 7 are rejected under 35 U.S.C. §102(a)(1) as anticipated by U.S. 2018 0050070 to Finlay, B. et al. Finlay US’070 discloses (abstract) a probiotic composition comprising live Veillonella in the amount of (para [0149]) at least 106, 107, 108, 109, 1010, or 1011, CFU per unit dosage. Finlay teaches  (abstract) that the composition further comprises Faecalibacterium, as recited in claim 2, that the Veillonella species is Veillonella parvula (para [0133]), as recited in claim 4.
	
	
	Conclusion
No claim is allowed.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf, can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEIDI REESE/Primary Examiner 
Art Unit 1622